295 F.2d 504
Robert Murray McINTOSH, Appellant,v.UNITED STATES, Appellee.
No. 8413.
United States Court of Appeals Fourth Circuit.
Argued Oct. 24, 1961.Decided Nov. 1, 1961.

Appeal from the United States District Court for the Eastern District of South Carolina, at Florence; Charles Cecil Wyche, Judge.
Robert Murray McIntosh, pro se.
Shermen L. Cohn, Attorney, Department of Justice, Washington, D.C.  (William H. Orrick, Jr., Asst. Atty. Gen., Terrell L. Glenn, U.S. Atty., Columbia, S.C., and John G. Laughlin, Attorney, Department of Justice, Washington, D.C., on brief), for appellee.
Before SOBELOFF, Chief Judge, and BRYAN and BELL, Circuit Judges.
PER CURIAM.


1
This is the plaintiff's appeal from the dismissal of his action brought against the United States under the Federal Tort Claims Act, 28 U.S.C.A. 1346, 2671 et seq.

We find no error, and the judgment is

2
Affirmed.